                             Case 3:20-cv-07423-JCS Document 9 Filed 10/23/20 Page 1 of 3



                    1   MILLER NASH GRAHAM & DUNN LLP
                        Phillip Allan Trajan Perez, Bar No. 234030
                    2   trajan.perez@millernash.com
                        Tyler D. Bowlin, Bar No. 305715
                    3   tyler.bowlin@millernash.com
                        340 Golden Shore, Suite 450
                    4   Long Beach, California 90802
                        Telephone: 562.435.8002
                    5   Facsimile: 562.435.7967

                    6   Attorneys for Plaintiff WORLD FUEL SERVICES
                        (SINGAPORE) PTE LTD
                    7
                    8                                  UNITED STATES DISTRICT COURT

                    9                             NORTHERN DISTRICT OF CALIFORNIA

                10
                        WORLD FUEL SERVICES                              IN ADMIRALTY
                11      (SINGAPORE) PTE LTD,
                                                                         Case No. 3:20-cv-07423-JCS
                12                        Plaintiff,
                13      v.                                               DECLARATION OF G. ROBERT TONEY IN
                        ZHONG XIN PEARL M/V, IMO Number                  SUPPORT OF PLAINTIFF’S APPLICATION
                14                                                       FOR APPOINTMENT OF SUBSTITUTE
                        9684134 , in rem,                                CUSTODIAN
                15
                                          Defendant.
                16
                17
                18
                19             I, G. Robert Toney, am the Chairman of National Liquidators & National Maritime

                20      Services, Inc., a Florida corporation headquartered in Fort Lauderdale, Florida (“National

                21      Maritime Services” or “National”), and declare that:

                22             1.      I am familiar with the ZHONG XIN PEARL M/V, IMO Number 9684134 (the

                23      “Vessel”), described in the Verified Complaint accompanying this Declaration, at least to the

                24      extent of her size, type, construction material, and general usage, and attest that National

                25      Maritime Services can provide adequate supervision for, and can safely keep, the Vessel in place

                26      of the U.S. Marshal during the pendency of this action and until further order of the Court; and, in

                27      this regard, National Maritime Services would exercise due care to preserve and protect the

                28      Vessel during the custodianship.
  M ILLER N ASH
G RAHAM & D UNN
       LLP
 ATTORNEYS AT LAW
   LONG BEACH
                                                DECLARATION OF G. ROBERT TONEY
                            Case 3:20-cv-07423-JCS Document 9 Filed 10/23/20 Page 2 of 3



                    1
                                2.     National Maritime Services is a professional vessel substitute custodian, which
                    2
                        operates nationwide in the United States, its Territories, and Possessions. National has been
                    3
                        approved to act as a vessel substitute custodian by the U.S. District Courts in numerous cases,
                    4
                        including those before the Northern District of California.
                    5
                                3.     As the appointed Substitute Custodian of the Vessel, National Maritime Services
                    6
                        will:
                    7
                                       a.      Attend the Supplemental Rule D arrest of the Vessel with the U.S.
                    8
                                               Marshal;
                    9
                                       b.      Immediately assume the Substitute Custodianship of the Vessel from the
                10
                                               Marshal;
                11
                                       c.      Conduct an inventory of the Vessel by confirming and recording the
                12
                                               location of personal property, equipment, fixtures, and appurtenances on
                13
                                               board the Vessel;
                14
                                       d.      Oversee any movement of the Vessel from its current location to a more
                15
                                               suitable anchorage or mooring within the District, should the Court
                16
                                               subsequently make such an Order;
                17
                                       e.      Be responsible for the safekeeping of the Vessel during the pendency of
                18
                                               this action while it is in National Maritime Services’s custodianship; and
                19
                                       f.      Comply with all Orders of this Court regarding the Vessel and National
                20
                                               Maritime Services’s custodianship of the Vessel.
                21
                                4.     National Maritime Services charges an arrest fee of $1,950, and will perform the
                22
                        services listed above as substitute custodian for the Vessel at a charge of $500 per day, plus
                23
                        watchman fee of $500 per day, plus a crew liability insurance charge of $250.05 per day, together
                24
                        with any incurred and potentially expected expenses such as launch services and travel. National
                25
                        Maritime Services will seek Court approval of any extraordinary expenses relating to its
                26
                        substitute custodianship of the Vessel.
                27
                                5.     National Maritime has assets and insurance adequate to respond to damage for loss
                28
  M ILLER N ASH
G RAHAM & D UNN
       LLP                                                            -2-
 ATTORNEYS AT LAW
   LONG BEACH
                                              DECLARATION OF G. ROBERT TONEY
                           Case 3:20-cv-07423-JCS Document 9 Filed 10/23/20 Page 3 of 3



                    1
                        of, or injury to, the Vessel during custody and for damages sustained by third parties due to any
                    2
                        negligence of National or its employees or agents during custody. National maintains such
                    3
                        insurance through several reputable insurance companies in a minimum amount of $4,000,000.
                    4
                        National will hold harmless and indemnify the United States and the U.S. Marshal's Service from
                    5
                        any claims against either of them arising out of the negligent performance of any duties it
                    6
                        undertakes as Substitute Custodian. A copy of our current Certificate of Liability Insurance is
                    7
                        attached as Exhibit A.
                    8
                               6.      National Maritime Services agrees to accept substitute custodianship of the Vessel
                    9
                        in accordance with the Order Appointing Substitute Custodian.
                10
                               7.      All costs and expenses incidental to the keeping of the Vessel will be paid initially
                11
                        by Plaintiff World Fuel Services (Singapore) PTE LTD. The U.S. Marshal will not assume
                12
                        liability for any costs incurred incidental to a Court-appointed custodianship.
                13
                14
                               I declare under penalty of perjury under the laws of the United States that the foregoing is
                15
                        true and correct, and that this Declaration was executed on October 21, 2020, in Fort Lauderdale,
                16
                        Florida.
                17
                18
                19
                                                                                     G. ROBERT TONEY
                20
                21
                22
                23
                24
                25
                26
                27
                28
  M ILLER N ASH
G RAHAM & D UNN
       LLP                                                            -3-
 ATTORNEYS AT LAW
   LONG BEACH
                                              DECLARATION OF G. ROBERT TONEY
